Title: To James Madison from James Simpson, 22 August 1806
From: Simpson, James
To: Madison, James



No. 114.
Sir
Tangier 22d. August 1806.

I had the honour of addressing you on the 7t. last Month in triplicate by way of Cadiz and Gibraltar.
Mr. Gwyn advises me under the 4t. Inst. that two of the English Seamen at Widnon, had been released and sent to him by the Governor of Tarsidaunt, but does not mention on what terms their Redemption was established.  I am still without any Letter from Capt Seavers.
These Men report that the reason of his being first ill treated was his having struck a Moor, which even in this more civilized Country of Barbarism, is held to be a most heinous Crime in any Christian.
They add that after being released, he endeavoured to make his escape, was brought back, bastinadoed and again put in Irons, in which situation they left him about the 20t. July.  Mr. Barret was then no longer in confinement and with the rest of the Crew of the Indefatigable all well in health.  It is not necessary for me to say a syllable more on the distresses of those people.  You will be fully sensible of it and I trust I shall soon be honoured with your Commands respecting them.
Advice has been received of the remains of the Crew of a Hamburgher Vessel stranded beyond Cape Non being with the Arabs and on their Journey to the Northward.  It has been peculiarly unlucky so many accidents of that nature should have happened at the moment when the Consuls are employed in endeavouring, on subject of their Redemption to reduce to reason those persons into whose power the unfortunate Crews have fallen.  Besides the Greek Polacra, mentioned in No. 113 Muley Solimans Cruizers have captured three more Vessels under same Flag and sent them to Larach.  This has been done under the pretext of the Grand Seignor having withdrawn his protection from the Greeks in their Navigation.  This however I presume will not be admitted by the Porte to be the case, so far as to Justify an indiscriminate Capture.
Two Danish Brigs were also sent to Larach, but after some detention have been released.  The reason assigned was that their Cargoes were destind for Bremen.  It is true the Danish Flag by Treaty does not give security to the property of the Emperours Enemies, but it is generaly believed the true motive of the detention of these Vessels was to hasten payment of Subsidy in Arrear and that in the Consuls correspondence with His Majesty on the occasion, assurances have been given that the three years due, would be very shortly paid up.
Sidy Muhammed Selawy has sent me eight Certificates of good usage delivered by Masters of American Vessels to the Captains of some of Muley Solimans Ships on their present Cruize, which is satisfactory.  On the 12th. Ulto. five Tunisian Cruizers approached the Straits from the Eastward.  Three of them enterd the Port of Tetuan that day, and two anchored at Ceuta where they remain.  The others left Tetuan the 10th. Ins: and are supposed to have gone to the Eastward.  The Commanding Officer of the Squadron at his arrival sent his Nephew to me from Tetuan and once again since, to enquire if I could give him any intelligence when their Ambassador might be expected to arrive from America.
The Commanding Officer of the Portuguese Squadron stationed in Gibraltar Bay dreading these Vessels might be bound to the Westward, placed a Watch over them both at Tetuan and Ceuta.  The Consul here and also the Tunisian Commodore however assured me that their Truce so far as they know, continues as before in the Mediterranean Sea.
The arrival of so many Cruizers in this Quarter notwithstanding this circumstance, aided by the repeated enquiries about their Ambassador, I confess created some suspicions in my mind that their views might eventualy be hostile to the Flag of The United States, which I conceived it my duty to communicate to Captain Campbell.
It shall ever be my study to watch over the Interests of the Nation I serve, so far as may be in my power.
On the 20t. Inst. the Schooner Mediator of Baltimore James Hollis Master of six Carriage Guns and seventeen Men bound from that Port for Malta, with a Cargo of West India produce was Anchor’d in this Bay by two Gibraltar Privateers.  Off Larach they had an Action in which Capt. Hollis and two Seamen were Wounded.  On board the Privateers five Men were Wounded.  They proceeded yesterday for Gibraltar.  I have the honour to be Sir Your Most Obedient and Most Humble Servant

James Simpson

